               Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 1 of 27




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

------------------------------------------------------------------------x
 Joshua Thurston,

                            Plaintiff,                                      C.A. No.: 5:20-cv-513




          -against-                                                         DEMAND FOR JURY TRIAL

 Equifax Information Services, LLC,
 Experian Information Solutions, Inc.,
 TransUnion, LLC,
 USAA Federal Savings Bank,
 Army and Air Force Exchange Service, dba Military Star.


                            Defendant(s).
------------------------------------------------------------------------x


                                                COMPLAINT
        Plaintiff Joshua Thurston ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Equifax Information Services, LLC (“Equifax”), Defendant

Experian Information Solutions, Inc. (“Experian”), Defendant TransUnion, LLC (“Transunion”),

Defendant USAA Federal Savings Bank (“USAA”), and Defendant Army and Air Force

Exchange Service dba Military Star (“Military Star”), respectfully sets forth, complains, and

alleges, upon information and belief, the following:



                                      JURISDICTION AND VENUE

      1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

           U.S.C. § 1681p et seq.
        Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 2 of 27




2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that

     the acts and transactions occurred here, Plaintiff resides here, and Defendants transact

     business here.

3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).



                                        PARTIES

4. Plaintiff is a resident of the State of Texas, Bexar County, residing at 10822 Green

     Brook St., San Antonio, TX 78223.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

     in this judicial district. Defendant Equifax is a Georgia corporation registered to do

     business in the State of Texas, and may be served with process upon the Corporation

     Service Company, its registered agent for service of process at 211 E 7th Street, Ste 620,

     Austin, TX, 78701.

7. At all times material here to Equifax is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681(d) to third parties.

8.   At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 3 of 27




9. Defendant Experian Information Solutions, Inc. (“Experian”) is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular

   business activities in this judicial district. Defendant Experian is an Ohio corporation

   registered to do business in the State of Texas, and may be served with process upon

   CT Corporation, its registered agent for service of process at 1999 Bryan St., Ste. 900

   Dallas, TX, 75201.

10. At all times material here to Experian is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information

   concerning consumers for the purpose of furnishing consumer reports, as said term is

   defined under 15 U.S.C. § 1681d to third parties.

11. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

12. Defendant Transunion is a consumer reporting agency as defined by 15 U.S.C.

   § 1681a(f) and conducts substantial and regular business activities in this judicial

   district. Defendant Transunion is a Delaware corporation registered to do business in

   the State of Texas, and may be served with process upon the Corporation Service

   Company d/b/a CSC - Lawyers Incorporating Service, its registered agent for service of

   process at 211 E. 7th Street, Suite 620, Austin, TX, 78701.

13. At all times material here to Transunion is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information

   concerning consumers for the purpose of furnishing consumer reports, as said term is

   defined under 15 U.S.C. § 1681d to third parties.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 4 of 27




14. At all times material hereto, Transunion disbursed such consumer reports to third

   parties under a contract for monetary compensation.

15. Defendant USAA is a person who furnishes information to consumer reporting

   agencies under 15 U.S.C. § 1681s-2 with an address for service in the State of Texas at

   the Corporation Service Company d/b/a CSC - Lawyers Incorporating Service, its

   registered agent for service of process at 211 E. 7th Street, Suite 620, Austin, TX,

   78701.

16. Defendant Army and Air Force Exchange Service dba Military Star is a person who

   furnishes information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with

   an address for service in the State of Texas c/o John F. Bash, United States Attorney for

   the Western District of Texas, 601 NW Loop 410, Suite 600, San Antonio, TX 78216.



                            FACTUAL ALLEGATIONS

17. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                                 USAA Violation and Dispute

18. On information and belief, on a date better known to Defendants Transunion and

   Experian (“Credit Bureaus”), the Credit Bureaus prepared and issued credit reports

   concerning the Plaintiff that included inaccurate information relating to a USAA debt.

19. Plaintiff had financed a motorcycle purchase with a loan from USAA.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 5 of 27




20. The inaccurate information furnished by Defendant USAA and published by the Credit

   Bureaus is inaccurate since on Transunion it lists the USAA debt as charged off as bad

   debt, as well as stating a past due balance, while on Experian it includes late payments.

21. In fact, Plaintiff had previously paid the loan in full and USAA acknowledged as much

   in a letter sent to the Plaintiff.

22. The Credit Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that they have

   disseminated to various persons and credit grantors, both known and unknown.

23. Plaintiff notified the Credit Bureaus that he disputed the accuracy of the information the

   Credit Bureaus were reporting on or around December 24, 2018, via dispute letters sent

   to each credit bureau.

24. It is believed and therefore averred that the Credit Bureaus notified Defendant USAA

   of Plaintiff’s disputes.

25. Upon receipt of the dispute of the account from the Plaintiff by the Credit Bureaus,

   USAA failed to conduct a reasonable investigation and continued to furnish false and

   inaccurate adverse information on the consumer report of the Plaintiff with respect to

   the disputed account.

26. Furthermore, USAA failed to mark the account as disputed despite receiving notice of

   the Plaintiff’s dispute.

27. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed account, the Credit Bureaus did not evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not make
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 6 of 27




   an attempt to substantially reasonably verify that the derogatory information concerning

   the disputed account was inaccurate.

28. The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation and failed to delete or correct the disputed trade line within 30

   days of receiving Plaintiff’s dispute letter.

29. Notwithstanding Plaintiff’s efforts, Defendant Credit Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate information

   and Defendants continued to publish and disseminate such inaccurate information to

   other third parties, persons, entities and credit grantors.

30. As of the date of the filing of this Complaint, Defendant USAA continues to furnish

   credit data which is inaccurate and materially misleading, and Defendants Transunion

   and Experian’s reporting of the above-referenced trade line continues to be inaccurate

   and materially misleading.

31. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file.



                               Military Star Violation and Dispute

32. On information and belief, on a date better known to Defendants Transunion, Equifax

   and Experian, hereinafter (“the Bureaus”), the Bureaus prepared and issued credit

   reports concerning the Plaintiff that included inaccurate information relating to his

   Military Star account.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 7 of 27




33. The inaccurate information furnished by Defendant Military Star and published by the

   Bureaus is inaccurate since it erroneously contains a record of a late payment for the

   month of December 2018.

34. The Bureaus have been reporting this inaccurate information through the issuance of

   false and inaccurate credit information and consumer reports that they have

   disseminated to various persons and credit grantors, both known and unknown.

35. Plaintiff notified the Bureaus that he disputed the accuracy of the information the

   Bureaus were reporting on or around December 24, 2018, via dispute letters sent to

   each bureau.

36. It is believed and therefore averred that the Bureaus notified Defendant Military Star of

   the Plaintiff’s dispute.

37. Upon receipt of the dispute of the account from the Plaintiff by the Bureaus, Military

   Star failed to conduct a reasonable investigation and continued to furnish false and

   inaccurate adverse information on the consumer report of the Plaintiff with respect to

   the disputed account.

38. Furthermore, Military Star failed to mark the account as disputed despite receiving

   notice of the Plaintiff’s dispute.

39. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed account, the Bureaus did not evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not make

   an attempt to substantially reasonably verify that the derogatory information concerning

   the disputed account was inaccurate.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 8 of 27




40. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.

41. Notwithstanding Plaintiff’s efforts, the Bureaus sent Plaintiff correspondence indicating

   their intent to continue publishing the inaccurate information and Defendants continued

   to publish and disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

42. As of the date of the filing of this Complaint, Defendant Military Star continues to

   furnish credit data which is inaccurate and materially misleading, and Defendants

   Equifax, Transunion and Experian’s reporting of the above-referenced trade line

   continues to be inaccurate and materially misleading.

43. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and

   credit score.

44. Plaintiff has suffered a decreased credit score as a result of the inaccurate information

   on Plaintiff’s credit file.



                          FIRST CAUSE OF ACTION
                    (Willful Violation of the FCRA as to Equifax)
45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

46. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 9 of 27




47. Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report

   and credit files that Equifax maintained concerning the Plaintiff.

48. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Equifax to

             delete;

         h) The failure to take adequate steps to verify information Equifax had reason to

             believe was inaccurate before including it in the credit report of the consumer.

         i) Failure to reply to Plaintiff’s dispute notice.
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 10 of 27




     49. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

         emotional pain, anguish, humiliation and embarrassment of credit denial.

     50. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

         actual, statutory and punitive damages in an amount to be determined by a Judge and or

         Jury pursuant to 15 U.S.C. § 1681n.

     51. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.



                                 SECOND CAUSE OF ACTION
                          (Negligent Violation of the FCRA as to Equifax)
     52. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.

     53. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     54. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

         the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

         conducting reinvestigation and by failing to maintain reasonable procedures with which

         to verify the disputed information in the credit file of the Plaintiff.
      Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 11 of 27




55. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

   with the Act include but are not necessarily limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Equifax to

             delete;

         h) The failure to take adequate steps to verify information Equifax had reason to

             believe was inaccurate before including it in the credit report of the consumer.

         i) Failure to reply to Plaintiff’s dispute notice.

56. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 12 of 27




     57. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

         damages under 15 U.S.C. § 1681o.

     58. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                 THIRD CAUSE OF ACTION
                          (Willful Violation of the FCRA as to Experian)
     59. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.

     60. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

         seq.

     61. Experian violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

         procedures to assure maximum possible accuracy in the preparation of the credit report

         and credit files that Experian maintained concerning the Plaintiff.

     62. Experian has willfully and recklessly failed to comply with the Act. The failure of

         Experian to comply with the Act include but are not necessarily limited to the following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;
      Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 13 of 27




         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Experian to

             delete;

         h) The failure to take adequate steps to verify information Experian had reason to

             believe was inaccurate before including it in the credit report of the consumer.

63. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

64. The conduct, action and inaction of Experian was willful rendering Experian liable for

   actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

   Jury pursuant to 15 U.S.C. § 1681n.

65. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

   an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 14 of 27




   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
     66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.

     67. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     68. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

         the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

         conducting reinvestigation and by failing to maintain reasonable procedures with which

         to verify the disputed information in the credit file of the Plaintiff.

     69. Experian has negligently failed to comply with the Act. The failure of Experian to comply

         with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which

                   Defendant Experian had notice was inaccurate;
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 15 of 27




              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

     70. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

         emotional pain, anguish, humiliation and embarrassment of credit denial.

     71. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

         damages under 15 U.S.C. § 1681o.

     72. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                 FIFTH CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Transunion)
     73. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.
      Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 16 of 27




74. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

75. Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report

   and credit files that Transunion maintained concerning the Plaintiff.

76. Transunion has willfully and recklessly failed to comply with the Act. The failure of

   Transunion to comply with the Act include but are not necessarily limited to the

   following:

          a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

          d) The failure to promptly and adequately investigate information which

             Defendant Transunion had notice was inaccurate;

          e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

          g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Transunion

             to delete;
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 17 of 27




               h) The failure to take adequate steps to verify information Transunion had reason

                   to believe was inaccurate before including it in the credit report of the

                   consumer.

               i) Failure to reply to Plaintiff’s dispute notice.

     77. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered

         damage by loss of credit, loss of ability to purchase and benefit from credit, and the

         mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

     78. The conduct, action and inaction of Transunion was willful rendering Transunion liable

         for actual, statutory and punitive damages in an amount to be determined by a Judge/ and

         or Jury pursuant to 15 U.S.C. § 1681n.

     79. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion

         in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                 SIXTH CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Transunion)
     80. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.

     81. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     82. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

         the credit file of the Plaintiff after receiving actual notice of such inaccuracies and
      Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 18 of 27




   conducting reinvestigation and by failing to maintain reasonable procedures with which

   to verify the disputed information in the credit file of the Plaintiff.

83. Transunion has negligently failed to comply with the Act. The failure of Transunion to

   comply with the Act include but are not necessarily limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Transunion had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Transunion

             to delete;

         h) The failure to take adequate steps to verify information Transunion had reason

             to believe was inaccurate before including it in the credit report of the

             consumer.

         i) Failure to reply to Plaintiff’s dispute notice.
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 19 of 27




     84. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered

         damage by loss of credit, loss of ability to purchase and benefit from credit, and the

         mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

     85. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

         damages under 15 U.S.C. § 1681o.

     86. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion

         in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                              SEVENTH CAUSE OF ACTION
                   (Willful Violation of the FCRA as to Defendant USAA)
     87. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.

     88. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

         seq.

     89. Pursuant to the Act, all persons who furnished information to reporting agencies must

         participate in re-investigations conducted by the agencies when consumers dispute the

         accuracy and completeness of information contained in a consumer credit report.

     90. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

         agency when the agency receives a notice of dispute from a consumer such as the

         Plaintiff. The furnisher must then conduct a timely investigation of the disputed

         information and review all relevant information provided by the agency.
      Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 20 of 27




91. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above listed above must report the results to other agencies which

   were supplied such information.

92. The Defendant USAA violated 15 U.S.C. § 1681s2-b by the publishing of the Account

   Liability Representation; by failing to fully and properly investigate the dispute of the

   Plaintiff with respect to the Account Liability Representation; by failing to review all

   relevant information regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

93. Specifically, the Defendant USAA continued to report this account on the Plaintiff’s

   credit report after being notified of his dispute that the account had previously been paid

   in full.

94. Additionally, Defendant USAA failed to mark the account as disputed despite receiving

   notice of the Plaintiff’s dispute.

95. As a result of the conduct, action and inaction of the Defendant USAA, the Plaintiff

   suffered damage for the loss of credit, loss of the ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

   credit denials.

96. The conduct, action and inaction of Defendant USAA was willful, rendering Defendant

   USAA liable for actual, statutory and punitive damages in an amount to be determined

   by a jury pursuant to 15 U.S.C. § 1681n.

97. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

   USAA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
            Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 21 of 27




   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant USAA for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                EIGHTH CAUSE OF ACTION
                   (Negligent Violation of the FCRA as to Defendant USAA)
     98. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein with the same force and effect as if the same were set forth at

         length herein.

     99. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     100.      Pursuant to the Act, all person who furnished information to reporting agencies

         must participate in re-investigations conducted by the agencies when consumers dispute

         the accuracy and completeness of information contained in a consumer credit report.

     101.      Pursuant to the Act, a furnisher of disputed information is notified by the reporting

         agency when the agency receives a notice of dispute from a consumer such as the

         Plaintiff. The furnisher must then conduct a timely investigation of the disputed

         information and review all relevant information provided by the agency.

     102.      The results of the investigation must be reported to the agency and, if the

         investigation reveals that the original information is incomplete or inaccurate, the

         information from a furnisher such as the above-named Defendant must report the results

         to other agencies which were supplied such information.

     103.      Defendant USAA is liable to the Plaintiff for failing to comply with the

         requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.
            Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 22 of 27




     104.       After receiving the Dispute Notices from Transunion, and Experian, Defendant

          USAA negligently failed to conduct its reinvestigation in good faith.

     105.       A reasonable investigation would require a furnisher such as Defendant USAA to

          consider and evaluate a specific dispute by the consumer, along with all other facts,

          evidence and materials provided by the agency to the furnisher.

     106.       Additionally, Defendant USAA failed to mark the account as disputed despite

          receiving notice of the Plaintiff’s dispute.

     107.       The conduct, action and inaction of Defendant USAA was negligent, entitling the

          Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

     108.       As a result of the conduct, action and inaction of the Defendant USAA, the Plaintiff

          suffered damage for the loss of credit, loss of the ability to purchase and benefit from

          credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

          credit denials.

     109.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

          Defendant USAA in an amount to be determined by the Court pursuant to 15 U.S.C.

          § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant USAA, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                  NINTH CAUSE OF ACTION
                (Willful Violation of the FCRA as to Defendant Military Star)
   110.         Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 23 of 27




111.         This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

   et seq.

112.         Pursuant to the Act, all persons who furnished information to reporting agencies

   must participate in re-investigations conducted by the agencies when consumers dispute

   the accuracy and completeness of information contained in a consumer credit report.

113.         Pursuant to the Act, a furnisher of disputed information is notified by the reporting

   agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

   The furnisher must then conduct a timely investigation of the disputed information and

   review all relevant information provided by the agency.

114.         The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate, the

   information from a furnisher such as the above listed above must report the results to other

   agencies which were supplied such information.

115.         The Defendant Military Star violated 15 U.S.C. § 1681s2-b by the publishing of the

   Account Liability Representation; by failing to fully and properly investigate the dispute

   of the Plaintiff with respect to the Account Liability Representation; by failing to review

   all relevant information regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

116.         Specifically, the Defendant Military Star continued to report this account on the

   Plaintiff’s credit report after being notified of his dispute regarding the delinquent payment.

117.         Additionally, Defendant Military Star failed to mark the account as disputed despite

   receiving notice of the Plaintiff’s dispute.
            Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 24 of 27




   118.        As a result of the conduct, action and inaction of the Defendant Military Star, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   119.        The conduct, action and inaction of Defendant Military Star was willful, rendering

       Defendant Military Star liable for actual, statutory and punitive damages in an amount to

       be determined by a jury pursuant to 15 U.S.C. § 1681n.

   120.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Military Star in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant Military Star for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                TENTH CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Defendant Military Star)
   121.        Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   122.        This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   123.        Pursuant to the Act, all person who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.
       Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 25 of 27




124.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

   agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

   The furnisher must then conduct a timely investigation of the disputed information and

   review all relevant information provided by the agency.

125.       The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate, the

   information from a furnisher such as the above-named Defendant must report the results to

   other agencies which were supplied such information.

126.       Defendant Military Star is liable to the Plaintiff for failing to comply with the

   requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

127.       After receiving the Dispute Notices from Transunion, Equifax and Experian,

   Defendant Military Star negligently failed to conduct its reinvestigation in good faith.

128.       A reasonable investigation would require a furnisher such as Defendant Military

   Star to consider and evaluate a specific dispute by the consumer, along with all other facts,

   evidence and materials provided by the agency to the furnisher.

129.       Additionally, Defendant Military Star failed to mark the account as disputed despite

   receiving notice of the Plaintiff’s dispute.

130.       The conduct, action and inaction of Defendant Military Star was negligent, entitling

   the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

131.       As a result of the conduct, action and inaction of the Defendant Military Star, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

   from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denials.
            Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 26 of 27




   132.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Military Star in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Thurston, an individual, demands judgment in his favor

against Defendant Military Star, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.




                                 DEMAND FOR TRIAL BY JURY

   133.        Plaintiff demands and hereby respectfully requests a trial by jury for all claims

       and issues in this complaint to which Plaintiff is or may be entitled to a jury trial.



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

           each negligent violation as alleged herein;

       b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

       c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

       d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

       e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

       f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

           U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);
           Case 5:20-cv-00513 Document 1 Filed 04/27/20 Page 27 of 27




      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: April 27, 2020

                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
